DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 12/14/2021, with respect to the rejection(s) of claim(s) under U.S.C. 112, 102, and 103 have been fully considered and are persuasive.  
Applicant’s amendments addressed the claim objection, therefore the claim objections have been withdrawn, “Claims” now read “claims”.
Applicant’s amendments to claim 19 remedies the U.S.C. 112 issue, therefore this rejection has been withdrawn, the claim now recites two additional bladders which makes a total of three bladders, which avoid the issue of whether diametrically opposed bladders are considered circumferentially spaced apart..
Applicant’s amendments to claim 1 overcomes Schon because Schon does not disclose a second flexible bladder.
Applicant’s amendments to claim 11 overcomes Schon because Schon does not disclose a slot in between an inner guide and an outer guide where the flexible bladder is positioned, a support disposed within the chamber and including an inner guide spaced apart from an outer guide, with a slot therebetween, the flexible bladder being positioned within the slot, the inner and outer guides engaging outer surfaces of the flexible bladder when the flexible bladder is in the expanded condition to restrict further inflation of the flexible bladder.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 	
Applicant’s amended claim 11 recites the term “slot”. As best understood this refers to the area between inner guide 96 and outer guide 88 in Fig. 6. Applicant should amend the disclosure to use this term “slot” to provide explicit antecedent basis for the terminology used in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the first and second guides”" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Applicant’s amendments to claim 1 has replaced the “first guide” with an “inner guide” and has replaced the “second guide” with an “outer guide”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Overbeke (US 2401792).
Overbeke discloses:
11. An accumulator comprising: a housing (10) defining a chamber; a flexible bladder (11) disposed within the chamber and being at least partially filled with a compressible gas (air chamber 12), the bladder being operable in an expanded condition and a partially collapsed condition; a support disposed within the chamber and including an inner guide (31, 29) spaced apart from an outer guide (inner surface of housing 10) with a slot therebetween (the space between the inner guide and outer guide is interpreted to be a cylindrical “slot” of sorts because it is an enclosure/passage that is relatively narrow at some portions, the term “slots” is defined as “a narrow passage or enclosure” by the Merriam-Webster dictionary which would appear to fit the term, further applicant has not defined this term or claimed this feature in a manner that precludes interpreting the space in between the inner and outer guides of Overbeke to be a “slot”), the flexible bladder being positioned within the slot (see Fig. 1), the inner and outer guides engaging outer surfaces of the flexible bladder so when the flexible bladder is in the expanded condition to restrict further inflation of the flexible bladder (apparent from Fig. 1); and a liquid positioned in the chamber and in contact with the flexible bladder, wherein a volume of liquid positioned in the chamber is greater when the flexible 

12. The accumulator of claim 11, wherein the first and second guides include first and second surfaces, respectively, shaped to conform with and engage opposing surfaces of the flexible bladder when the flexible bladder is in the expanded condition (see Fig. 1, inner guide 29 has a surface that conforms to bladder 11, and outer guide being formed of inner surface of 10 has a surface that conforms with an opposing surface of the bladder 11).

13. The accumulator of claim 11, wherein the support includes a connector (27) interconnecting the first and second guides.

14. The accumulator of claim 11, further comprising a spout (18) securely received within a first opening of the flexible bladder, and wherein the flexible bladder is at least partially filled with compressible gas via the spout (see Col. 2-3).

15. The accumulator of claim 14, wherein the housing includes a second opening extending at least partially therethrough, and wherein the spout extends at least partially
through the second opening (second opening 15 on housing 10).



17. The accumulator of claim 16, further comprising a sealing member (14) sealingly engaged to a surface of the spout and a second surface of the second opening to prevent the liquid from leaving the accumulator (second opening 15 includes structure 16).

18. The accumulator of claim 11, wherein the flexible bladder includes a thermally deformable portion operable to seal the bladder when heated (bladder 11 is constructed from rubber or the like which is thermally deformable and would seal the bladder when heated to expand at 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2540676), hereinafter ‘Johnson’

	Johnson discloses an operation fluid but does not explicitly disclose a liquid fluid. 
However, the device of Johnson is disclosed to be used for the operation of vehicle brakes which are typically known in the art to be hydraulic fluid which is a liquid, therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified or recognized the device of Johnson to have used liquid as the operating fluid that enters the accumulator through conduit 6 as a mere matter of utilizing a known hydraulic liquid fluid for the known purpose of operating 

Johnson further renders obvious:
6. The accumulator of claim 1, wherein the liquid passes through the passage when the first flexible bladder changes between the expanded and partially collapsed conditions (Col. 1-2, apparent from disclosure).

7. The accumulator of claim 1, wherein the first flexible bladder includes a spout (12) in fluid communication with an interior volume of the flexible bladder, the spout extending through the housing.

8. The accumulator of claim 1, wherein the first flexible bladder includes first and second opposing surfaces, and wherein the support includes a third surface shaped to conform with the first surface of the first flexible bladder, the first surface engages the third surface and the second surface engages an inner surface of the housing when the first flexible bladder is in the expanded condition (bladder 7 has first and second opposing surfaces to the left and right of Fig. 1, and engages with inner surface of housing in the expanded condition as claimed, see Fig. 1).

9. (Currently Amended) The accumulator of claim 8, wherein the support includes a passage extending in an axial direction and a port extending in a radial direction (port 4, passage 5 extends in an axial direction to an extent and therefore meets this limitation), 

10. The accumulator of claim 1, wherein the first flexible bladder includes a pouch having a first surface and the housing includes a recess defining a second surface shaped to conform with and engage the first surface when the first flexible bladder is in the expanded condition (bladder 7 has first and second opposing surfaces to the left and right of Fig. 1, and engages with inner surface of housing in the expanded condition as claimed, see Fig. 1).
Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 3-5 are allowable because they depend from allowable claim 2.
	The prior art does not disclose nor render obvious an accumulator having three flexible bladders disposed within the chamber and partially filled with a compressible gas, and wherein the flexible bladders are circumferentially spaced apart from each other as claimed in claim 19 in combination its base claim limitations.
	The claimed invention provides a gas over oil hydraulic accumulator that includes a plurality of bladders housing in single housing in a manner that prevents excessive expansion of the bladder with a specified structural configuration. There are a plethora of prior art accumulators disclosing various embodiments but none disclose a plurality of bladders in a housing that includes an inner and outer guides as claimed in claims 2 or 19 and there is insufficient rationale to modify the prior art to reach the claimed invention absent impermissible hindsight.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        January 6, 2022